DETAILED ACTION

This office action is in response to the claims filed 10/29/2018.  Claims 1-15 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/29/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device for furnishing hypoxic/hyperoxic gas mixtures having means for continuous measurement of arterial saturation, and/or heart rate as well as for ascertaining individual parameters of the action of hypoxic/hyperoxic gas mixtures on the basis of the person's individual reaction, and an apparatus as recited in claim 1, a mask as recited in claim 3, and a pulse oximeter as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because line 1 of the abstract recites, “this invention relates to,” which is a phrase which can be implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term ReOxy and Cell Air One, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.
Claim 1 recites the structural features of the device for furnishing hypoxic/hyperoxic gas mixtures in the preamble.  When reading the preamble in the context of the entire claim, the limitations of the structural features of the device in the preamble are considered to be limiting, and therefore it is suggested to place the subject matter of the device in the body of the claim in order to make clear that subject matter of the preamble is limiting on applicant’s invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 1-2 recite, “means for continuous measurement of the arterial oxygen saturation.”  A reading of the specification indicates that the structure corresponding to the means plus function claim is a pulse oximeter (specification, para [0036]).  However, claim 4 recites a pulse oximeter.  Therefore, it unclear whether the means for continuous measurement of the arterial oxygen saturation corresponds to a pulse oximeter, as a pulse oximeter is recited in the claims as being an element that is distinct from the means for continuous measurement of the arterial oxygen saturation.  Lines 5-6 recite, “an elevated portion of oxygen can be generated by splitting the atmospheric air into nitrogen and oxygen”; the word “can” renders the claim indefinite because it is unclear whether or not the device can or cannot perform the claimed function.  Line 8 recites, “an apparatus which is connected to the device for hyperoxic and hyoxic air; it is unclear whether the apparatus is a structural part of the device for hyperoxic and hyoxic air or whether it is a separate component which the device is configured to connect to.  Claim 1 recites the limitation "the arterial oxygen saturation" in line 2, “the person” in lines 3-4, and “the atmospheric air” in claim 5; there is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation " the hypoxic gas mixture used for the IHHT” and “the hyperoxic gas mixture used for the IHHT” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend the claim to make clear that breathing mixture with the low proportion of oxygen corresponds to hypoxic gas mixture used for the IHHT and the breathing mixture with the elevated proportion of oxygen corresponds to hyperoxic gas mixture used for the IHHT.
Regarding claim 3, line 2 recites, “wherein the hypoxic/hyperoxic gas mixture is inhaled by means of a face mask.”  It is unclear whether the face mask is considered to be a structural element of the device, or whether the device is configurable to connect to a face mask so that the hypoxic/hyperoxic gas mixture is inhaled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 3 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claim 3 appears to positively recite part of the human body in combination with the structure of the claimed invention, for example "the hypoxic/hyperoxic gas mixture is inhaled by means of a face mask.”  Applicant needs to clearly state using inferential language (e.g. adapted to, configured to) so that the human anatomy is not claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostin et al (2009/0183738).
Regarding claim 1, Kostin discloses a device for furnishing hypoxic/hyperoxic gas mixtures (device for interval nomobaric hypoxic hyperoxic training of a human) having means for continuous measurement of the arterial oxygen saturation (28) (blood hemoglobin oxygen saturation sensor) and/or heart rate (27) (heart sensor) (para [0019]) as well as for ascertaining individual parameters of the action of hypoxic/hyperoxic gas mixtures on the basis of the person's individual reaction (12) (control unit (para [0019]), which includes an automatic mode wherein the control unit responds to signals from the sensors (27, 28), and, if during the period of exposure to  hypoxic gas mixture the patient's pulse registers outside the range of preset upper and lower limits, control unit will unconditionally switch to deliver hyperoxic gas mixture) (para [0040]), by means of which breathing mixtures with a low and with an elevated proportion of oxygen can be generated by splitting the atmospheric air into nitrogen and oxygen (gas separation module (4) splits air stream into hyperoxic air saturated with oxygen and hypoxic air saturated with nitrogen) (para [0021]) and subsequently mixing them in a defined ratio (oxygen concentration is controlled by gas analyzer (13) (para [0025]), and adjustable valve (5) is used to control the nitrogen concentration (para [0026])), which device can be employed for intermittent hypoxic/hyperoxic training (IHHT) (device is for complex interval normobaric hypoxic-hyperoxic training (para [0009]), in which the gas mixtures are supplied by means of an apparatus (7) (distributor) which is connected to the device for hypoxic and hyperoxic air (para [0019]), characterized in that the low proportion of oxygen includes from 1-18 % and the elevated proportion of oxygen includes 21-95 vol. % (25-45 % oxygen concentration) (para [0018]).
Kostin does not disclose the low proportion of oxygen includes from 8-20 vol. %.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Kostin so that hypoxic gas mixture used for the IHHT contains from 8-20 vol. % oxygen, as Kostin’s disclosure of a hypoxic gas mixture containing from 1-18 % oxygen overlaps with the claimed ranges of 8-20 vol. % oxygen, respectively, and in the case where the prior art discloses a range which overlaps from the claimed range, a prima facie case of obviousness exists.
Regarding claim 2, Kostin discloses the hypoxic gas mixture used for the IHHT contains from 1-18 % oxygen and the hyperoxic gas mixture used for the IHHT contains from 25-45 % oxygen.
Kostin does not disclose the hypoxic gas mixture used for the IHHT contains from 10-16 vol. % oxygen and the hyperoxic gas mixture used for the IHHT contains from 21-40 vol. % oxygen.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of Kostin so that hypoxic gas mixture used for the IHHT contains from 10-16 vol. % oxygen and the hyperoxic gas mixture used for the IHHT contains from 21-40 vol. % oxygen, as Kostin’s disclosure of a hypoxic gas mixture containing from 1-18 % oxygen and a hyperoxic gas mixture containing from 25-45 % oxygen overlaps with the claimed ranges of 10-16 vol. % oxygen and 21-40 vol. % oxygen, respectively, and in the case where the prior art discloses a range which overlaps from the claimed range, a prima facie case of obviousness exists.
Regarding claim 3, Kostin discloses the hypoxic/hyperoxic gas mixture is inhaled by means of a face mask (24) (respiration mask in patient’s respiration node (20)) (para [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bassovitch (2006/0185669), Currin et al (2016/0095994), Scott et al (2007/0119456), and McCombs et al (2004/0134493) disclose devices for hypoxia and/or hyperoxia treatment, Glazachev (Glazachev, O. (2013). “Optimization of Clinical Application of Interval Hypoxic Training.” Biomedical Engineering. 47. 134-137) discloses methods for providing IHHT to patients, and Schega et al (Schega et al. (2013). “Effects of Intermittent Hypoxia on Cognitive Performance and Quality of Life in Elderly Adults: A Pilot Study.” Gerontology. 56. 1-8) discloses a method of providing IHT to a patient to assess cognitive performance in elderly adults.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785